 Case: 1:18-cv-00268-TSB-KLL Doc #: 21 Filed: 04/20/20 Page: 1 of 3 PAGEID #: 125




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

MACHELLE COLLINS,                                              Case No. 1:18-cv-268
    Plaintiff,                                                 Black, J.
                                                               Litkovitz, M.J.
          vs.

COMMISSIONER OF SOCIAL                                         REPORT AND
SECURITY,                                                      RECOMMENDATION
     Defendant.



       This matter is before the Court on the Commissioner’s motion to enter an order and

judgment reversing the final decision of the Commissioner of Social Security, pursuant to the

fourth sentence of 42 U.S.C. § 405(g), with remand to the Commissioner for further

administrative proceeding. (Doc. 19). Plaintiff Machelle Collins has not responded to the

motion.

       For good cause shown, this matter should be remanded back to the Commissioner for

further administrative proceedings pursuant to Sentence Four of the Social Security Act, 42

U.S.C. § 405(g). On remand, the Appeals Council will take the necessary action to provide Ms.

Collins with written notice of the determinations made on the Title II applications for Child

Insurance Benefits (Survivor’s Claim) filed on December 12, 2011 and October 18, 2016.

       IT IS THEREFORE RECOMMENDED THAT the motion to remand (Doc. 19) be

GRANTED; this case be REMANDED to the Commissioner of Social Security to take the

necessary action to provide Ms. Collins with written notice of the determinations made on the Title II

applications for Child Insurance Benefits (Survivor’s Claim) filed on December 12, 2011 and
 Case: 1:18-cv-00268-TSB-KLL Doc #: 21 Filed: 04/20/20 Page: 2 of 3 PAGEID #: 126




October 18, 2016; and the Clerk of Court enter a separate judgment as required by Fed. R. Civ. P.

58.



       April 17, 2020
Date:_____________                                  __________________________
                                                    Karen L. Litkovitz
                                                    United States Magistrate Judge




                                                2
 Case: 1:18-cv-00268-TSB-KLL Doc #: 21 Filed: 04/20/20 Page: 3 of 3 PAGEID #: 127




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MACHELLE COLLINS,                                            Case No. 1:18-cv-268
    Plaintiff,                                               Black, J.
                                                             Litkovitz, M.J.
        vs.

COMMISSIONER OF SOCIAL
SECURITY,
     Defendant.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party=s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
